2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At claim 1, page 4 of the preliminary amendment filed December 17, 2020, line 4, the phrase “such as substituted phenyl” renders the claim indefinite.  It is unclear if the claim is to be interpreted broadly, encompassing -Ar which is any optionally substituted aryl; if the claim is to be interpreted narrowly, limited to  -Ar which is substituted phenyl; or if the claim should be interpreted as encompassing any optionally substituted aryl which is similar to substituted phenyl.  See MPEP 2173.05(d).  It is suggested that the “such as…” phrase could be deleted from claim 1, in favor of its current recitation in dependent claim 10.
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites that -L- is a covalent bond.  Claim 9, which depends upon claim 8, recites instead  that -L- is methylene.  Accordingly, claim 9 embraces compounds not embraced within the scope of claim 8, upon which claim 9 depends, and claim 9 is therefore an improper dependent claim.  It is believed that claim 9 should instead depend upon claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
5.	Claim 15 is objected to because of the following informalities:  At claim 15, line 1, “to” should be inserted after “according”; and at line 2, one of the two occurrences of “together with” should be deleted.  Appropriate correction is required.
6.	Instant claims 1-15 and 17-20 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/689,602 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2016/083531.  The WO Patent Application ‘531 teaches polymyxin B analogs of Examples 39, 50, 51, 58, and 59 (see pages 92, 106, and 109-112) which differ from Inventors’ claimed compounds only in the identity of the amino acid side chain corresponding to Inventors’ R1 group.  The polymyxin analogs of the WO Patent Application ‘531, optionally in combination with a pharmaceutically acceptable carrier, are used to treat microbial infections, such as a gram-negative bacterial infection.  The analogs are shown to be active against E. coli, K. pneumoniae, P. aeruginosa, and A. baumanii.  See, e.g., page 3, lines 3-7; page 64, line 39 - page 66, line 13; page 69, lines 3-4; and pages 132-133.  The five analogs of the WO Patent Application ‘531 have a cyclohexylmethylene group rather than the side chain of a norleucine or norvaline residue at the position corresponding to Inventors’ R1 group.  However, in general, the WO Patent Application ‘531 teaches that the amino acid at this position can be norvaline or norleucine.  See, e.g., page 4, line 19; page 5, line 12; page 7, lines 34-40; page 12, lines 35-37; and page 14, lines 3-5 and 30-34.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the analogs of Examples 39, 50, 51, 58, and 59 of the WO Patent Application ‘531 by substituting a norvaline or norleucine 
9.	Claims 1-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2016/083531 in view of the Velkov et al article (J. Med. Chem., Vol. 53, pages 1898-1916) and the Gallardo-Godoy et al article (J. Med. Chem., Vol. 59, pages 1068-1077).  The WO Patent Application ‘531 teaches polymyxin B analogs of Examples 39, 50, 51, 58, and 59 (see pages 106 and 109-112) which differ from Inventors’ claimed compounds only in the identity of the amino acid side chain corresponding to Inventors’ R1 group.  The polymyxin analogs of the WO Patent Application ‘531, optionally in combination with a pharmaceutically acceptable carrier, are used to treat microbial infections, such as a gram-negative bacterial infection.  The analogs are shown to be active against E. coli, K, pneumoniae, P. aeruginosa, and A. baumanii.  See, e.g., page 3, lines 3-7; page 64, line 39 - page 66, line 13; page 69, lines 3-4; and pages 132-133.  The five analogs of the WO Patent Application ‘531 have a cyclohexylmethylene group rather than the side chain of a D-Phe residue at the position corresponding to Inventors’ R1 group.  The Velkov et al article teaches that D-Phe6-L-Leu7 is a hydrophobic domain that is highly conserved across the naturally occurring polymyxins, although it is not indispensable for antibacterial activity and LPS binding.  See page 1909, column 1, third full paragraph.  The Gallardo-Godoy et al article teaches that more lipophilic groups at the P6/P7 positions of polymyxins improves activity against 6-L-Leu7 hydrophobic domain that is highly conserved across the naturally occurring polymyxins (as taught by the Velkov et al article) and therefore would have been expected to result in a polymyxin B analogue which is still active against gram-negative bacteria.  In view of the Gallardo-Godoy et al article, it would have been expected that the substitution of various hydrophobic groups at positions P6 and/or P7 of a polymyxin B analog would result in some trade-off between anti-bacterial activity and cytotoxicity against mammalian cells, depending upon the relative hydrophobicity of the side chains at these positions.  There is no probative evidence of record showing that the claimed compounds have unexpectedly greater anti-bacterial activity and/or unexpectedly lesser cytotoxicity against mammalian cells, compared to the closest prior art species taught by the WO Patent Application ‘531.
10.	Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record, and in particular the WO Patent Application 2016/083531, applied in the above obviousness rejections, is not deemed to teach or render obvious the specific combination of R15, R1, and R2 groups required by these two claims.  In general, see MPEP 2144.08.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
February 9, 2022